Title: Mary Nicolson to Abigail Adams, 16 June 1775
From: Nicolson, Mary
To: Adams, Abigail


     
      Dear Mrs. Adams
      Plymouth June 16 1775
     
     I hoped long ere now to have Been at Braintree, but evry circumstance has hitherto been Against me. I have been very unwell ever since I left you, have not been Abroad for a month, tho not wholly confined all that time. A repeated sore throat and Eyes, has been the difficulty, this has prevented my being ready to go to you, but had I been ever so much so, no Opportunity of conveying even a Bundle has offer’d yet. All carriges that pass between Roxbury and this are filld with things for the Army. Indeed I might go in a whale Boat, with the party of our Troops who are going after another load of flour, round by way of Yarmouth and so by Germantown to Sopers landing, but tis a voiage I beg to be excused from. More over all our folks are so averse to my going while an Attack is hourly expected, that I know not what to do. For my part I am no more Apprehensive of danger at Braintree than Plymouth. Poor Charly wants Aunt
      Polly I believe, and I want to fit him as much, but dont desire you to wait for my Assistance especialy for things of Necessity, as I will soon see you and run my chance of being Taken Prisoner, if by any possible means I can get along for I pine for my Old friends. I am as far from them that is knowing any thing of them only by common fame, as If I was in So. Carolina. It would be a great deed of Charity in all or any of them to write to me. I am Just famishd for a letter from some of you. I received one from Miss Eunice wednesday per Mr. John Johnston, by whom I wrote to her. Tis more Trouble to send a Letter to Taunton than England, but there are very few days pass in which you might not send here as people are constantly passing to and from the Camp. We are all Surrounded by Troops. Our house is Officers Quarters, and the head Quarters adjoining. Give my love to Mrs. Cranch and family, Mr. Palmers and family. Tell them I
      hope soon to see or hear from them, that I did not know the Boats with flour would go to Germantown, or I would conveyd some things along for the Colonel. Heaven Preserve you all in Peace and safety so prays your Affectionate Friend & Servt.,
     
      M. Nicolson
     
    